LAND, J.
[1] Plaintiffs on January 27, 1915, recovered judgment in the court below against the defendants for the sum of $2,500, with legal interest thereon from December 7, 1912, and costs.
Defendants moved for and were granted a devolutive and a suspensive appeal from the judgment, and. the bond fcjr the devolütive appeal was fixed at $100, and that for a suspensive appeal was fixed according to law. Defendants furnished bond and security in the sum of $4,000. Later the defendants obtained another order for a devolutive appeal, and filed two appeal bonds for $100 each.
Motion to Dismiss.
Plaintiffs moved to dismiss the appeal on the following grounds:
That the bond for $4,000 is inadequate for a suspensive appeal.
That appellants have abandoned the devolutive appeal which they might have taken under the first motion and order, and have attempted to obtain a second order of appeal, and the court a quo was without jurisdiction to grant the second order of appeal.
That the transcript for the second order of appeal is incomplete. >
That there is no bond to which appellees can look for their surety, as there are two bonds given for the so-called devolutive appeal, and neither is designated as the bond to which appellees may look.
The bond for $4,000, though not good for a suspensive, is good for a devolutive, appeal. Gilmore v. Meeker, 115 La. 849, 40 South. 244. The appeal having been perfected by the giving of the first bond, the subsequent proceedings were superfluous.
It is therefore ordered that the motion to *1025dismiss be sustained as to the suspensive, but he overruled as to the devolutive, appeal.